                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                                                §
HECTOR MANUEL TORRES,                           §
                                                §
       Petitioner,                              §
                                                §
v.                                              §         Case No. 6:19-CV-168-JDK-KNM
                                                §
DIRECTOR, TDCJ-CID                              §
                                                §
       Respondent.                              §

               ORDER ADOPTING REPORT AND RECOMMENDATION
                   OF UNITED STATES MAGISTRATE JUDGE

       Petitioner Hector Manuel Torres, an inmate proceeding pro se, filed the above-styled and

numbered petition for writ of habeas corpus. The case was referred to United States Magistrate

Judge K. Nicole Mitchell pursuant to 28 U.S.C. § 636. On June 25, 2019, the Magistrate Judge

issued a Report and Recommendation (Docket No. 4), recommending that Petitioner’s petition be

dismissed as successive. Id. at 4. Petitioner filed objections on August 1, 2019. Docket No. 7.

       The Court overrules Petitioner’s objections.        Petitioner’s objections discuss only

“whether the decision in Chaidez v. United States . . . override[s] his Sixth Amendment claim of

ineffective assistance of counsel.” Docket No. 7 at 1. He does not, however, dispute the

Magistrate Judge’s proper conclusion that his petition is successive. Petitioner sought leave

from the Fifth Circuit to file a successive petition on December 30, 2019—after the Magistrate

Judge’s Report issued—but the Fifth Circuit denied the motion for leave on January 27, 2020. In

re Torres, No. 19-41062 (5th Cir. Jan. 27, 2020).         Because Petitioner has not received

permission from the Fifth Circuit to file a successive petition, the Court lacks jurisdiction. See

Crone v. Cockrell, 324 F.3d 833, 836 (5th Cir. 2003).




                                           Page 1 of 2
        Having made a de novo review of the objections raised by Petitioner to the Magistrate

Judge’s Report, the Court is of the opinion that the findings and conclusions of the Magistrate

Judge are correct and Petitioner’s objections are without merit. The Court therefore adopts the

findings and conclusions of the Magistrate Judge as the findings and conclusions of the Court.

        Accordingly, it is hereby ORDERED that the Report and Recommendation (Docket No.

4) be ADOPTED. It is further

        ORDERED that the above-styled civil action is DISMISSED WITH PREJUDICE as to

its refiling without obtaining permission from the Fifth Circuit, but without prejudice as to its

refiling once such permission has been obtained. It is further

        ORDERED that the Petitioner is DENIED a certificate of appealability sua sponte. The

denial of the certificate of appealability refers only to an appeal of this case and shall have no effect

upon the Petitioner’s right to seek leave to file a successive petition or to pursue such a petition in

the event that permission is granted.

        So ORDERED and SIGNED this 18th day of March, 2020.



                                                    ___________________________________
                                                    JEREMY D. KERNODLE
                                                    UNITED STATES DISTRICT JUDGE




                                              Page 2 of 2
